*402Defendant’s claim that the prosecutor’s summation remark bolstered the testimony of the police witnesses and violated the unsworn witness rule is unpreserved for appellate review, and we decline to review it in the interest of justice. Were we to review it, we would find that the prosecutor’s comment that in order to accept the defense argument, the jury would have to believe that the officers had lied from the inception of the prosecution as well as during the Grand Jury proceedings and hearing in this case, was responsive to defense counsel’s summation. In any event, any error in this regard would be harmless in view of the overwhelming evidence of guilt. Concur — Sullivan, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.